Citation Nr: 1332225	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-43 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied entitlement to service connection for a low back disability, characterized as Grade 1/4 spondylolisthesis L5 anterior to S1, desiccation, central disc bulging at L4-5 and L3-4, and focal herniation L1 and L2 on the left.

The Veteran testified before the undersigned at a March 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the record.

In April 2013, the Board remanded this matter for further development.

In August 2013, the Veteran submitted an "Appeal to Board of Veterans' Appeals" form (VA Form 9) on which he indicated that he wished to attend a Board hearing at the RO (Travel Board hearing).  As noted above, however, the Veteran testified at a Board hearing in March 2011 and the hearing addressed the only appellate issue of which the Board is aware.  The Veteran has not provided any reason why he believes a second hearing is necessary on the issue that was already addressed at the earlier Board hearing.  Thus, his request for a second hearing is denied. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, medical records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, a February 2010 examination report from New Horizons Physical Therapy includes a diagnosis of a subacute myoligamentous strain/sprain of the lumbosacral spine.  Thus, a current low back disability has been demonstrated.

The Veteran has reported that he injured his back in service when he fell while climbing down a rope ladder from a ship to a smaller landing craft during an amphibious landing exercise off the coast of Spain.  He did not receive any significant treatment for his back while in service, but was informed that he had residuals of a prior back injury when he applied for employment with the Los Angeles Police Department (LAPD) in 1968.  

Moreover, the Veteran contends that he did not experience any further back injuries following service and that back pain has persisted ever since his in-service injury.  However, there is some evidence to the contrary.  For example, he was treated at a VA facility in October 2007 for an acute back strain after a fall.  He reported in a September 2008 statement (VA Form 21-4138) that he was examined at the time of his employment physical with the LAPD in 1968 and that "much to [his] surprise [he] was informed that [he] had suffered an extreme trauma to [his] lower back."  Also, a July 2008 VA primary care treatment note indicates that he reported acute back and right buttock pain and that such symptoms were "[o]ne of several recurrent episodes over 25 [years]."  Also, a July 2008 VA nursing assessment note reveals that he had injured his back 10 days prior to the evaluation.

A VA examination was conducted in June 2013 to assess the nature and etiology of the Veteran's claimed low back disability.  The physician who conducted the examination opined that the Veteran's current low back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that there was no evidence in service or shortly thereafter of any functional loss in service or at the Veteran's LAPD interview and that the X-rays which reportedly indicated "trauma" at that time were not definitive.  Also, the Veteran did not receive any treatment for "40+" years, despite the availability of health insurance, for what was described at the time of the June 2013 examination as severe back pain.  Rather, he had only recently engaged in treatment.  Accordingly, there was no clear and convincing evidence that the reported back injury in service had anything to do with the X-ray evidence of "age-mild" degenerative disc disease/degenerative joint disease of a person in the Veteran's age group associated with mechanical dysfunction due to mild degenerative disc disease/degenerative joint disease and "L5-S1 spody and/or other factors such as age and genetics."  His back problems were not due to or aggravated by his in-service experience.

The June 2013 opinion is insufficient because it is partly based on an inaccurate history.  Although the examiner reasoned that the Veteran did not receive any treatment for back problems for "40+" years following service, a January 2002 VA cardiology outpatient treatment note includes a report of lethargy and "vague back pain", which were symptoms that were similar to those which occurred prior to a coronary artery bypass graft performed in 1996.  As the June 2013 opinion is based on an inaccurate history, it is inadequate and a remand is necessary to obtain a new opinion as to the etiology of the current low back disability.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A May 2004 letter from the Social Security Administration (SSA) indicates that the Veteran was granted SSA disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the record and may be relevant.

Furthermore, a February 2010 letter from Caleb E. Knippenberg, PT/East Valley Physical Therapy and a February 2010 examination report from John R. Antoni, PT, OCS/New Horizons Physical Therapy reflects that the Veteran was scheduled for physical therapy for his back disability at these facilities.  Also, a May 2013 examination report from Brad Sorosky, M.D./Desert Spine and Sports Physicians indicates that the Veteran was scheduled for additional treatment for his back disability at that facility, that he was referred to that facility by Hugo Fazz, MD, and that he was to be referred to Mesa Endurance Rehabilitation for physical therapy.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any treatment records from the above identified treatment providers.  As any such records are directly relevant to the issue on appeal, a remand is also necessary to attempt to obtain any additional relevant private treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the record.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

2.  The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment for a low back disability from the following treatment providers: Dr. Knippenberg, PT/East Valley Physical Therapy; Dr. Antoni/New Horizons Physical Therapy; Dr. Sorosky/Desert Spine and Sports Physicians; Dr. Fazz; and Mesa Endurance Rehabilitation.  All efforts to obtain these records must be documented in the record.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records and any evidence received from the SSA, ask the examiner who conducted the June 2013 VA examination to review all relevant records contained in VBMS, along with any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current low back disability.

For each current low back disability identified (i.e. any low back disability diagnosed since July 2008), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current low back disability had its clinical onset in service, had its clinical onset in the year immediately following service (with respect to any arthritis), is related to the Veteran's reported back injury in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all low back disabilities diagnosed since July 2008, the Veteran's reported back injury in service due to a fall from a ship, the back problems that were reportedly discovered when he applied for employment with the LAPD in approximately 1968, the January 2002 VA cardiology outpatient treatment note which includes a report of back pain and indicates that such pain may have been present as early as 1996, any post-service back injuries, the Veteran's reports of a continuity of back symptomatology in the years since service, the March 2011 opinion of the VA physician, and Dr. Sorosky's May 2013 opinion.
The absence of evidence of treatment for back problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the opinion provider must also consider the inconsistent information concerning no post service back injuries and a continuity of back symptomatology since service.  The opinion provider must provide reasons for each opinion given.  

If the June 2013 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

4.  If the benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

